365 U.S. 566 (1961)
YALE TRANSPORT CORP. ET AL.
v.
UNITED STATES ET AL.
No. 584.
Supreme Court of United States.
Decided March 20, 1961.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Herbert Burstein for appellants.
Solicitor General Cox, Acting Assistant Attorney General Kirkpatrick, Richard A. Solomon, Robert W. Ginnane and H. Neil Garson for the United States and the Interstate Commerce Commission, and Bernard G. Segal, Irving R. Segal and S. Harrison Kahn for United Parcel Service, Inc., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE BLACK is of the opinion that probable jurisdiction should be noted.